ALLOWANCE
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15:
The prior art of record broadly discloses a method for completing a checklist that determines whether the input triggers an error and presenting a notification so that the error may be resolved with the ability to override the error.
However, the prior art of record does not explicitly teach explicitly displaying an error message on a first portion of the GUI and displaying an override button on a second portion of the GUI and in response to determining the second user and/or system input does not resolve the error, continuing to display the error message on the first portion of the GUI and continuing to display the override button on the second portion of the GUI.  Specifically, Reddy teaches displaying an alert when a checklist item is not complete.  Kawalkar further teaches that a pilot is able to override an error by an extended touch on the item itself.  After a further search, Gershzohn teaches (Fig. 2) a separate override button for the pilot to override specific checklist items.  However, the prior art fails to teach in response to determining the second user and/or system input does not resolve the error, continuing to display the error message on the first portion of the GUI and continuing to display the override button on the second portion of the GUI.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 8 and 15).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145